Exhibit 10.1 FIRST AMENDMENT TO BONUS AGREEMENT This First Amendment to Bonus Agreement (this “Amendment”), effective as of March26, 2014, is made by and between Hennessy Advisors, Inc. and Teresa M. Nilsen. RECITALS WHEREAS, the parties previously entered into a Bonus Agreement, dated as of August28, 2006 (the “Bonus Agreement”); and WHEREAS, the parties now desire to amend the Bonus Agreement as provided for herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1. Section1 of the Bonus Agreement is hereby amended by replacing the phrase “the least of” with the phrase “the greatest of”. 2. Except as herein modified or amended, the terms and conditions of the Bonus Agreement shall remain unchanged and in full force and effect. 3. This Amendmentmay be executed by facsimile signature and a facsimile signature shall constitute an original for all purposes. [The remainder of this page is intentionally left blank.] IN WITNESS WHEREOF, each party has caused this Amendment to be duly executed as of the date first written above. HENNESSY ADVISORS, INC. By:/s/ Neil J. Hennessy Name: Neil J. Hennessy Title: President, CEO, and Chairman of the Board /s/ Teresa M. Nilsen Teresa M. Nilsen Signature Page to First Amendment to Bonus Agreement
